*1143
ORDER

PER CURIAM.
AND NOW, this 7th day of August, 1998, the Petitions for Allowance of Appeal are granted, limited to the following issue:
Does Polyclinic Medical Center operate entirely free from private profit motive as required by Hospital Utilization Project v. Commonwealth of Pennsylvania, 507 Pa. 1, 487 A.2d 1306 (1985), for purposes of tax-exempt status?
This case is consolidated with Wilson Area School Distr., et al. v. Easton Hospital, — Pa.-, 713 A.2d 1143, for purposes of oral argument. The Cross-Petition for Allowance of Appeal is denied. The Motion to File Answer to Brief in Opposition to Petition for Allowance of Appeal is granted.